Mr. Chief Justice Breese delivered the opinion of the Court: Section six of the act respecting divorce, R. S. 196, gives the court jurisdiction to entertain appellee’s petition asking for some provision for the future maintenance of the child begotten of their marriage. According to the well settled rule in chancery, when that court once acquires jurisdiction, it can and will do complete justice between the parties, upon the subject matter in litigation. As the decree in the divorce cause between these parties made no provision for the support of the child, and appellant was shown to be abundantly able to contribute to his support, he was morally and legally bound to bear that burthen, the more especially as the mother was in indigent circumstances. We think, however, that the claim for her expenditures in this regard should be confined to the five years next before the commencement of this suit. The circuit court went beyond this, even back to the time of the divorce. This was error, and for the error the decree must be reversed and the cause remanded. Decree reversed.